DETAILED ACTION
Continued Examination Under 37 CFR 1.114	
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/08/2021 has been entered.

Response to Amendment
The Amendment filed on July 16, 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Final Office Action mailed on March 19, 2021. Applicant’s arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because they do not apply to the new interpretations of Tanji and Max being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites the limitation "a feed piston" in lines 3-4. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed piston mentioned in claim 9 or a totally new feed piston. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the feed piston”.
Claim 15 recites the limitation "a feed piston" in line 5. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed piston mentioned in claim 9 or a totally new feed piston. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the feed piston”.
Claim 18 recites the limitation "a feed pawl" in line 3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed pawl mentioned in claim 9 or a totally new feed pawl.
Claim 18 recites the limitation "a feed piston" in line 4. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed piston mentioned in claim 9 or a totally new feed piston.
For examination purposes, the examiner is interpreting claim 18 as if it instead reads as follows:
“The pneumatic fastening device according to claim 9,
wherein the feed pawl is configured to contact one or more of a fastener when in a resting state; and
wherein the feed piston controls the movement of the feed pawl,
wherein the feed piston return chamber is disposed between the feed piston and the feed pawl head, and
wherein the feed piston pressure tube is configured to provide a compressed air to the feed piston return chamber.”
Claim 19 recites the limitation "a feed piston" in line 3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed piston mentioned in claim 9 or a totally new feed piston. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the feed piston”.
Claim 20 recites the limitation "a feed piston" in line 3. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed piston mentioned in claim 9 or a totally new feed piston. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the feed piston”.
Claim 20 recites the limitation "a feed pawl" in line 4. There is ambiguous antecedent basis for this limitation in the claim. It is unclear whether the limitation is referring to the feed pawl mentioned in claim 9 or a totally new feed pawl.
For examination purposes, the examiner is interpreting claim 18 as if it instead reads as follows:
“The pneumatic fastening device according to claim 9, further comprising:
a nose port that is disposed between the pressure reservoir chamber and the feed piston; and
a feed tube opening of the feed piston pressure tube which receives compressed air and feeds the compressed air to a feed piston through a nose port;
wherein the feed pawl is configured to contact at least one fastener when in a resting state,
wherein the feed piston configured to drive the pawl which pushes one or more of a fastener, and
wherein the nose port is disposed between the feed piston and the feed pawl.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-12, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tanji (US 2008/0223900).
Regarding claim 1, Tanji discloses a pneumatic fastening device (shown in Figure 6), comprising:
a drive piston (4 and 22 collectively in Figure 6) having a driver blade (22 in Figure 6) to drive a fastener (28 in Figure 6) into a workpiece (Paragraph 0028);
a nosepiece (23 in Figure 6) having a drive channel (24 in Figure 6);

a valve (3 in Figure 6) that selectively feeds the compressed air to the drive piston (4 and 22 collectively) to drive the fastener (28) (Paragraphs 0028 and 0037);
a feed piston (11 in Figure 6) which can feed the fastener (28) toward the drive channel (24) when the drive piston (4 and 22 collectively) is in a resting state (Paragraphs 0030 and 0039); and
a feed piston return chamber (the chamber inside 12 in Figure 6) configured to receive a portion of the compressed air to move the feed piston (11) in a direction away from the drive channel (24) (Paragraphs 0030 and 0038),
wherein the portion of the compressed air to move the feed piston (11) is free of a plenum air (the air inside feed passage 29; or the air inside the “magazine” mentioned in Paragraphs 0006 and 0029; or the air inside upper exhaust port 27) (it is clear from Figure 6 that the air which moves piston 11 is free of the air inside feed passage 29 / the air inside the “magazine” mentioned in Paragraphs 0006 and 0029 / the air inside upper exhaust port 27).
Regarding claim 2, Tanji discloses a feed pawl (14 in Figure 6) that moves in concert with a movement of the feed piston (11) (Paragraphs 0030, 0038, and 0039).
Regarding claim 3, Tanji discloses a means (17 in Figures 1-3; or 17 in Figure 4; or the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) by which the compressed air is fed to the feed piston return chamber (the chamber inside 12) (Paragraphs 0040-0042 and 0033-0035).
Regarding claim 4, Tanji discloses that the means (the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) is a passageway (apparent from Figure 3/4).
Regarding claim 5, Tanji discloses that the means (17 in Figures 1-3; or 17 in Figure 4) is a feed piston pressure tube (apparent from Figure 3/4).
Regarding claim 6, Tanji discloses that the means (17 in Figures 1-3; or 17 in Figure 4; or the passageway inside 17 in Figures 1-3; or the passageway inside 17 in Figure 4) is configured to transport 

    PNG
    media_image1.png
    984
    822
    media_image1.png
    Greyscale

Figure 4x: an annotated version of Figure 4 of Tanji
Regarding claim 7, Tanji discloses that the fastener (28) is a nail (Paragraphs 0006 and 0002).
Regarding claim 9, Tanji discloses a pneumatic fastening device (shown in Figure 6), comprising:
a compressed air feed inlet (the “air hose” described in Paragraph 0028; or the opening in the pneumatic fastening device that is connected to the “air hose” described in Paragraph 0028) through which a compressed air is fed to a pressure reservoir chamber (2 in Figure 6) configured to contain the compressed air (Paragraph 0028);
a valve (3 in Figure 6) which selectively feeds the compressed air to a feed piston return chamber (the chamber inside 12 in Figure 6) that receives a portion of the compressed air (Paragraphs 0028 and 0037-0039);
a plenum chamber (6 in Figures 6 and 1-4) which is separated from the feed piston return chamber (the chamber inside 12 in Figure 6) (apparent from Figure 6 and 1); and
a feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4; or the lower cylindrical portion of 17 shown circled in Figure 4x above) which is configured to pass through the plenum chamber (6) and provide the compressed air from the pressure reservoir chamber (2) to the feed piston return chamber (the chamber inside 12) which houses a feed piston (11 in Figure 6) that drives a feed pawl (14 in Figure 6) (apparent from Figure 3/4) that is free of a pivotal motion (feed pawl 14 is free of a pivotal motion about the longitudinal axis of feed piston 11).
Regarding claim 10, Tanji discloses an orifice (9 in Figure 3/4) having an orifice inlet (the left end of 9 in Figure 3/4) and an orifice outlet (the right end of 9 in Figure 3/4), wherein the compressed air is fed to the orifice inlet (the left end of 9 in Figure 3/4), passes through the orifice (9), exits the orifice outlet (the right end of 9 in Figure 3/4) and is fed to the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) (clear from Figure 3/4, Paragraph 0040).
Regarding claim 11, Tanji discloses an orifice bead (the upper conical portion of 17 shown circled in Figure 4x above) having an orifice bead inlet (the top end opening of upper conical portion of 17 shown circled in Figure 4x above), an orifice bead channel (the channel inside the upper conical portion of 17 shown circled in Figure 4x above) and an orifice bead outlet (the bottom end opening of upper conical portion of 17 shown circled in Figure 4x above) (apparent from Figure 4x above), wherein the 
Regarding claim 12, Tanji discloses that the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to connect a feed inlet (9 in Figure 3/4) that receives the compressed air from the pressure reservoir chamber (2) and a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) of the feed piston return chamber (the chamber inside 12) (apparent from Figure 1/4/6).
Regarding claim 14, Tanji discloses at least one bulkhead (shown circled in Figure 4x above) configured between the pressure reservoir chamber (2) and the feed piston (11) (apparent when Figure 4x is viewed in relation to Figure 6), wherein the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes through the at least one bulkhead (apparent from Figure 3/4).
Regarding claim 15, Tanji discloses:
an over-piston chamber (the chamber above piston 4 inside cylinder 5 in Figure 6) configured to provide the compressed air to the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) (Paragraph 0038); and
at least one bulkhead (shown circled in Figure 4x above) configured between the over-piston chamber and the feed piston (11) (apparent when Figure 4x is viewed in relation to Figure 6), through which the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes (apparent from Figure 3/4).
Regarding claim 16, Tanji discloses that the plenum chamber (6) has a plenum bulkhead (shown circled in Figure 4x above) through which the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) passes (apparent from Figure 3/4).
Regarding claim 18, Tanji discloses:
that the feed pawl (14) is configured to contact at least one fastener (28 in Figure 6) when in a resting state (Paragraphs 0030 and 0039); and

that the feed piston return chamber (the chamber inside 12) is disposed between the feed piston (11) and a feed pawl head (the right end of 14 in Figure 6) (apparent from Figure 6), and
that the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to provide the compressed air to the feed piston return chamber (the chamber inside 12) (apparent from Figure 1/4, Paragraphs 0033 and 0040-0042).
Regarding claim 19, Tanji discloses that the feed piston return chamber (the chamber inside 12) has a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) that is disposed between the pressure reservoir chamber (2) and the feed piston (11) (apparent from Figure 6), and
that the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) is configured to provide the compressed air through a feed tube opening (20 in Figure 3; or 31 in Figure 4) and into the feed piston return chamber (the chamber inside 12) through the nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1) (Paragraphs 0033 and 0040-0042).
Regarding claim 20, Tanji discloses:
a nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1, which is adjacent to and in communication with air passage 19) that is disposed between the pressure reservoir chamber (2) and the feed piston (11) (apparent from Figure 6); and
a feed tube opening (20 in Figure 3; or 31 in Figure 4) of the feed piston pressure tube (17 in Figures 1-3; or 17 in Figure 4) which receives the compressed air and feeds the compressed air to the feed piston (11) through the nose port (the opening at the top left corner of the chamber inside 12 shown in Figures 6 and 1) (Paragraphs 0033 and 0040-0042);
wherein the feed pawl (14) is configured to contact at least one fastener (28 in Figure 6) when in a resting state (Paragraphs 0030 and 0039),
wherein the feed piston (11) is configured to drive the feed pawl (14) which pushes the at least one fastener (28) (Paragraphs 0030, 0038, and 0039), and
.

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Max (GB 1438264 A).
Regarding claim 9, Max discloses a pneumatic fastening device (shown in Figure 1), comprising:
a compressed air feed inlet (the “connector” described in Page 1 lines 86-91; or the opening in the pneumatic fastening device that is connected to the “connector” described in Page 1 lines 86-91) through which a compressed air is fed to a pressure reservoir chamber (3 in Figures 1-4) configured to contain the compressed air (Page 1 lines 86-91);
a valve (7 in Figures 1-4) which selectively feeds the compressed air to a feed piston return chamber (35 in Figures 5-12) that receives a portion of the compressed air (Page 3 line 18 – Page 4 line 109);
a plenum chamber (the continuous hollow interior of the “housing portion” shown circled in an annotated version of Figure 3 of Max, hereinafter Figure 3x, below) which is separated from the feed piston return chamber (35) (apparent when Figures 3x, 2, 5 and 7 are viewed in relation to one another); and
a feed piston pressure tube (the tube which defines air passage 14, shown in Figures 1-4) which is configured to pass through the plenum chamber (the continuous hollow interior of the “housing portion” shown circled in Figure 3x below) (apparent from Figure 3x below) and provide the compressed air from the pressure reservoir chamber (3) to the feed piston return chamber (35) which houses a feed piston (34 in Figure 5) that drives a feed pawl (38 in Figure 5) (Page 2 line 31 – Page 4 line 109) that is free of a pivotal motion (feed pawl 38 is free of a pivotal motion about the longitudinal axis of feed piston 34).

    PNG
    media_image2.png
    771
    656
    media_image2.png
    Greyscale

Figure 3x: an annotated version of Figure 3 of Max
Regarding claim 17, Max discloses:
a reservoir bulkhead (shown circled in Figure 3x above) configured between an over-piston chamber (8 in Figures 1-4) and the pressure reservoir chamber (3) (apparent from Figure 3x above); and
a plenum bulkhead (shown circled in Figure 3x above) configured between the pressure reservoir chamber (3) and the plenum chamber (the continuous hollow interior of the “housing portion” shown circled in Figure 3x above) (apparent from Figure 3x above),
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji in view of Pomeroy et al. (US 2015/0053736), hereinafter Pomeroy.
Regarding claim 8, Tanji discloses that the fastener (28) is a nail (Paragraphs 0006 and 0002).
However, Tanji does not disclose: the fastener is a staple.
Pomeroy teaches that it was known to drive a staple fastener (one of the “staples” mentioned in Paragraph 0015) into a workpiece using drive piston (70 in Figure 2A) of a pneumatic fastening device (10 in Figure 1) having a driver blade (42 in Figure 2A) (Paragraphs 0015 and 0016).
Because both the nails of Tanji and the staples of Pomeroy can be driven into a workpiece using a drive piston of a pneumatic fastening device having a driver blade, it would have been obvious to one of ordinary skill in the art to substitute the nails of Tanji for staples as taught by Pomeroy in order to achieve the predictable result of driving each staple into a workpiece using the drive piston (4 and 22 collectively of Tanji) having the driver blade (22 of Tanji). KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanji.
Regarding claim 13, Tanji discloses all the limitations of the claim as stated above but does not expressly disclose: the compressed air fed from the pressure reservoir chamber has a pressure in a range of 70 psig to 500 psig.
In re Aller, 105 USPQ 233. Please note that in Paragraphs 0009 and 0047 of the Patent Application Publication of the instant application, applicant has not disclosed any criticality for the claimed limitations.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1-20 have been considered but are moot because they do not apply to the new interpretations of Tanji and Max being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731